Citation Nr: 1715079	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-31 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral flatfoot (pes planus) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2016, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.


FINDING OF FACT

The Veteran has a current bilateral flatfoot disability that was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral flatfoot disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims his current bilateral flatfoot disability was incurred during active duty service and, therefore, service connection is warranted.  Following a review of the record, the Board agrees. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a)(2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §  3.303(d).

In this case, service treatment records show a diagnosis of and treatment for pes planus, including as early as August 1994 and as recently as April 2004.  The Veteran also had foot complaints in May 1997 and September 2000.  Additionally, post-service treatment records show orthotics training as early as August 2006, and a January 2007 VA examiner assessed bilateral pes planus.  Further VA examination in April 2015 also confirmed current pes planus, though the examiner declined to find a nexus between the Veteran's current pes planus and that shown in service.  
While the April 2015 VA examiner has offered a negative opinion, specifically stating that there is "insufficient evidence to substantiate a nexus," the Board is not persuaded.  In this regard, the evidence clearly shows pes planus in service, treatment for pes planus within a year of separation, and current pes planus.  What is more, the rationale offered for the examiner's conclusion contains inaccurate facts, including a statement that the Veteran "was not seen for plantar fascia pain or flat feet until 13 years later on 11/14/13 when he was given RX for new orthotics."  On the contrary, as discussed above, the Veteran was seen for orthotics training within a year of separation from service in August 2006 and for foot pain in September 2008.  The examiner also did not account for the pes planus noted in service as early as August 1994 and again in April 2004, close in time to separation in 2005.  Thus, the April 2015 opinion is neither probative nor persuasive.

Regardless, the Veteran has since provided competent and credible lay testimony of an onset of pes planus and associated symptoms in service, and a continuity of those symptoms since.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995) (lay person competent to testify to pain and visible flatness of his feet).  His testimony is entirely supported by the record.  

In light of the service treatment records showing in-service incurrence of pes planus and current medical evidence showing the same diagnosis, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral pes planus is related to his military service.  38 C.F.R. § 3.303 (2016).  Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a bilateral flatfoot disability, or bilateral pes planus, is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a bilateral flatfoot (pes planus) disability is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


